 

 

Exhibit 10.1

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is dated January
31, 2018, but made effective as of January 1, 2018 (the “Effective Date”), is by
and between HMA BLUE CHIP INVESTMENTS, LLC, a Delaware limited liability company
(the “Seller”) and CCSC HOLDINGS, INC., a Florida corporation (the “Purchaser”).
The Seller and Purchaser are sometimes referred to in this Agreement as a
“Party” or, collectively, as the “Parties.”

 

Recitals:

 

WHEREAS, the Seller owns 24.05 Class B Units of membership interest
(“Transferred Units”) in Crane Creek Surgical Partners, LLC, a Florida limited
liability company (the “Center”), representing a 25% ownership interest in the
Center;

 

WHEREAS, Purchaser owns 38.48 Class D Units of membership interest in the
Center, representing a 40% ownership interest in the Center; and

 

WHEREAS, the Seller desires to sell and Purchaser desires to purchase the
Transferred Units, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1       Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 2.1 below), Seller shall sell
to Purchaser, and Purchaser shall purchase from Seller, the Transferred Units,
as applicable, free and clear of all charge, claim, community property interest,
pledge, condition, equitable interest, lien (statutory or other), option,
security interest, mortgage, easement, encroachment, right of way, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership (collectively, “Liens”), for the consideration specified in Section
1.2 below.

 

1.2       Purchase Price.

 

(a)       The aggregate consideration for the Transferred Units shall be
$400,000.00 (the “Purchase Price”). The Purchase Price shall be payable at the
Closing by delivery of a certified check or wire transfer to an account
designated by Seller.

 



 

 

 

ARTICLE II

CLOSING

 

2.1       Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Transferred Units contemplated hereby shall take place
at a closing (the “Closing”) to be held on or before January 31, 2018, or at
such other time or on such other date as Seller and Purchaser may mutually agree
(the day on which the Closing takes place being the “Closing Date”).By mutual
agreement of the parties, the Closing may take place by conference call and
electronic (i.e., email/PDF) or facsimile delivery of signature pages, with the
exchange of original signatures by overnight mail. The Closing shall be
effective as of the end of the day on the Closing Date.

 

2.2      Closing Deliveries.

 

(a)       At, or prior to, the Closing, Seller shall take such actions as are
provided for herein and shall deliver or cause to be delivered, to Purchaser:

 

(i)an executed copy of this Agreement; (ii)certificates, if any, evidencing the
Transferred Units, free and clear of all Liens, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required stock transfer tax stamps affixed thereto; (iii)a copy
of the Letter Agreement executed by BCS-Management, LLC (“BCS”), whereby BCS
releases Jay Rom from his non-competition restrictions solely with respect to
business arrangements with the Center; (iv)a copy of the Termination and
Assignment Agreement executed by BCS with respect to that certain Management
Agreement entered into by BCS and the Center; (v)evidence reasonably
satisfactory to the Purchaser of the resignation of each manager of the Center
appointed to such position by Seller in its capacity as the Class B Member of
the Center; and (vi)such other documents and shall take such other actions as
may be provided for herein or reasonably contemplated hereby.

 

(b)       At, or prior to, the Closing, Purchaser shall take such actions as are
provided for herein and shall deliver, or caused to be delivered, to Seller:

 

(i)the Purchase Price; (ii)an executed copy of this Agreement; and (iii)such
other documents and shall take such other actions as may be provided for herein
or reasonably contemplated hereby.

 



 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

By executing below, Seller represents and warrants to Purchaser as follows:

 

3.1       Authority to Sell. Seller has the full right, power and authority to
sell and transfer to Purchaser the Transferred Units agreed to be sold by Seller
hereunder, free and clear of any statutory, contractual or other limitation, and
the Transferred Units are not subject to any Lien, pledge, hypothecation or any
encumbrance or interest of any third party whatsoever. The sale provided for
herein will vest in Purchaser all right, title and interest in and to the
Transferred Units (as applicable), free and clear of any and all Liens,
encumbrances, restrictions, options, agreements and conditions, except those
specifically provided for herein.

 

3.2       Enforceability. Seller represents, with respect to this Agreement and
the other agreements and instruments to which it is a party that are being
delivered in connection with this Agreement, that (i) this Agreement and such
other agreements each constitute legally valid and binding agreements,
enforceable against Seller in accordance with their terms; and (ii) the
execution and delivery by Seller of this Agreement does not, and the performance
by Seller of the transactions contemplated hereby will not, violate any of the
provisions of any contract or agreement to which Seller is a party or by which
Seller is bound, or any order, writ, injunction, or decree applicable to Seller.

 

3.3       Ownership of the Transferred Units. Seller owns all of the Transferred
Units and the Transferred Units represent all of Seller’s ownership of the
equity, and/or any other securities (including, but not limited to,
subscriptions, warrants, options, calls, commitments or other rights to purchase
or acquire, or securities convertible into or exchangeable for, any capital
stock of the Center, or any obligation of the Centerto issue, purchase or redeem
any thereof) of the Center (as applicable), and Seller does not have the right
to purchase from anyone (including Purchaser) any securities of including,
without limitation, those securities contemplated by this Section 3.3.

 

3.4       Litigation. Except as set forth on Schedule 3.4, there is no claim,
action, cause of action, demand, lawsuit, arbitration, inquiry, audit, notice of
violation, proceeding, litigation, citation, summons, subpoena or investigation
of any nature, civil, criminal, administrative, regulatory or otherwise, whether
at law or in equity (collectively, “Actions”), to Seller’s knowledge,
investigations pending or threatened against or affecting the Transferred Units,
and the Transferred Units are not subject to any order, writ, injunction or
decree of any court or governmental authority.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

By executing below, Purchaser represents and warrants as follows:

 

4.1       Organization and Authority of Purchaser. Purchaser is duly organized,
validly existing and in good standing under the laws of the State of Florida.
Purchaser has full corporate power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Purchaser of this Agreement,
the performance by Purchaser of its obligations hereunder and the consummation
by Purchaser of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser, and (assuming due authorization,
execution and delivery by Seller) this Agreement constitutes a legal, valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms.

 



 

 

 

4.2       No Conflicts; Consents. The execution, delivery and performance by
Purchaser of this Agreement and the other transaction documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Purchaser; (b) conflict with or result in a
violation or breach of any provision of any federal, state and/or local law or
governmental order applicable to Purchaser; or (c) require the consent, notice
or other action by any person under any agreement, contract or other instrument
to which Purchaser is a party. No consent, approval, permit, governmental order,
declaration or filing with, or notice to, any governmental authority is required
by or with respect to Purchaser in connection with the execution and delivery of
this Agreement and the other transaction documents and the consummation of the
transactions contemplated hereby and thereby.

 

4.3       Legal Proceedings. There are no Actions pending or, to Purchaser’s
knowledge, threatened against or by Purchaser or any affiliates of Purchaser
that challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

ARTICLE V

INDEMNIFICATION

 

5.1       Survival. The representations and warranties of either party shall
survive the Closing Date for a period of three (3) years. The liability of any
party to this Agreement for breaches of any covenant and/or agreement contained
herein shall survive the Closing without limitation. Notwithstanding anything in
this Agreement to the contrary, the rights and remedies contained in this
Article 5 with respect to any claim, lawsuit or other proceeding (including
without limitation recovery of Losses (as defined below) in respect thereof) for
which written notice has been given prior to the applicable survival date will
survive until such claim, lawsuit or other proceeding has been resolved.
Notwithstanding anything contained herein to the contrary, to the extent that
Seller shall be liable to any Purchaser Indemnified Person (as defined below)
pursuant to this Article 5, Seller’s liability shall not exceed the total amount
of Purchase Price actually received by Seller as of the date such claim for
indemnification arose.

 

5.2       Indemnification by the Seller. The Seller hereby agrees to defend,
indemnify and hold harmless the Purchaser, and its representative, managers,
members, subsidiaries and any related persons (collectively, the “Purchaser
Indemnified Persons”) and shall reimburse the Purchaser Indemnified Persons for,
from and against each claim, loss, liability, cost and expense (including
without limitation interest, penalties, costs of preparation and investigation,
and the reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) (collectively, “Losses”), directly or
indirectly relating to, resulting from, arising out of or incidental to any
untrue representation, misrepresentation, breach of warranty or non-fulfillment
of any covenant, agreement or other obligation by or of the Seller contained
herein, any Schedule hereto or in any certificate, document or instrument
delivered to the Purchaser by the Seller pursuant hereto.

 



 

 

 

5.3       Indemnification by the Purchaser. The Purchaser hereby agrees to
defend, indemnify and hold harmless the Seller, and its representative,
managers, members, subsidiaries and any related persons (the “Seller Indemnified
Persons”) and shall reimburse the Seller Indemnified Persons for, from and
against Losses directly or indirectly relating to, resulting from, arising out
of or incidental to any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation by or
of the Purchaser, contained herein or in any certificate, document or instrument
delivered to the Seller pursuant hereto.

 

5.4       Procedure.

 

(a)       Promptly after receipt by a party entitled to indemnity under Section
5.2, or 5.3 (an “Indemnified Person”) of notice of the assertion of a claim
against it, such Indemnified Person shall give notice to the other party
obligated to indemnify it under such Section (an “Indemnifying Person”) of the
assertion of such claim, provided that the failure to notify the Indemnifying
Person will not relieve the Indemnifying Person of any liability that it may
have to any Indemnified Person, except to the extent that the Indemnifying
Person demonstrates that the defense of such claim is prejudiced by the
Indemnified Person’s failure to give such notice.

 

(b)       If an Indemnified Person gives notice to the Indemnifying Person
pursuant to this Article 5 of the assertion of a claim, the Indemnifying Person
shall be entitled to participate in the defense of such claim and, to the extent
that it wishes (unless (i) the Indemnifying Person is also a person against whom
the claim is made and the Indemnified Person determines in good faith that joint
representation would be inappropriate or (ii) the Indemnifying Person fails to
provide reasonable assurance to the Indemnified Person of its financial capacity
to defend such claim and provide indemnification with respect to such claim), to
assume the defense of such claim with counsel satisfactory to the Indemnified
Person. After notice from the Indemnifying Person to the Indemnified Person of
its election to assume the defense of such claim, the Indemnifying Person shall
not, so long as it diligently conducts such defense, be liable to the
Indemnified Person under this Article 5 for any fees of other counsel or any
other expenses with respect to the defense of such claim, in each case
subsequently incurred by the Indemnified Person in connection with the defense
of such claim, other than reasonable costs of investigation. If the Indemnifying
Person assumes the defense of a claim, (i) such assumption will conclusively
establish for purposes of this Agreement that the claims made in that claim are
within the scope of and subject to indemnification, and (ii) no compromise or
settlement of such claims may be effected by the Indemnifying Person without the
Indemnified Person’s consent unless (A) there is no finding or admission of any
violation of legal requirement or any violation of the rights of any person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such claims effected without its
consent. If notice is given to an Indemnifying Person of the assertion of any
claim and the Indemnifying Person does not, within ten (10) days after the
Indemnified Person’s notice is given, give notice to the Indemnified Person of
its election to assume the defense of such claim, the Indemnifying Person will
be bound by any determination made in such claim or any compromise or settlement
effected by the Indemnified Person.

 



 

 

 

(c)       Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a claim may adversely
affect it, other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the Indemnified Person may, by
notice to the Indemnifying Person, assume the exclusive right to defend,
compromise or settle such claim, but the Indemnifying Person will not be bound
by any determination of any claim so defended for the purposes of this Agreement
or any compromise or settlement effected without its consent (which may not be
unreasonably withheld).

 

(d)       Notwithstanding the provisions of Section 5.4, each Indemnifying
Person hereby consents to the nonexclusive jurisdiction of any court in which a
proceeding in respect of a claim is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such proceeding or the matters alleged therein and agree that
process may be served on such Indemnifying Person with respect to such a claim
anywhere in the world.

 

ARTICLE VI

MISCELLANEOUS

 

6.1       Amendment. This Agreement may be amended, modified or supplemented by
the parties hereto only by a written instrument duly signed by or on behalf of
the party to be charged therewith.

 

6.2       Waiver of Compliance. Any failure of Seller, on the one hand, or
Purchaser, on the other hand, to comply with any obligation, covenant, agreement
or condition herein may be expressly waived in writing by an authorized officer
of Purchaser or Seller, respectively, but such waiver or failure to insist upon
strict compliance with any such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

6.3       Expenses. Each of the parties hereto shall pay the fees and expenses
of their respective counsel, accountants and other experts, and shall pay all
other expenses incurred by it incident to the negotiation, preparation,
execution and consummation of this Agreement.

 

6.4       Notices. Except as otherwise provided in this Agreement, any notices,
requests, demands and other communications required or permitted to be given
hereunder shall be in writing and shall be (i) personally delivered, (ii)
transmitted by postage pre-paid first class certified mail, (iii) transmitted
pre-paid by an overnight courier for priority next day delivery, or (iv)
transmitted by email transmission (with the confirmation by certified mail as
described below) and shall bear the address or facsimile number or email address
(as applicable) as follows:

 



 

 

 

If to Seller:                          HMA Blue Chip Invesments, LLC

11221 Roe Avenue, Suite 300

Leawood, Kansas 66211

Attn: Bo Hjorth

Email: bhjorth@nuehealth.com

 

With a copy to (which copy shall not constitute notice hereunder):

 

Foulston Siefkin, LLP

9225 Indian Creek Parkway, Suite 600

Overland Park, Kansas 66210

Attn: Scott C. Palecki, Esq.

Email: spalecki@foulston.com

 

or to such other person or address as Seller shall furnish to Purchaser in
writing.

 

If to Purchaser:                    CCSC Holdings, Inc.

c/o First Choice Healthcare Solutions, Inc.

709 S. Harbor City Boulevard, Suite 250

Melbourne, Florida 32901

Attn: Christian Romandetti, President

Email: chris@romandetti.com

 

with a copy to (which copy shall not constitute notice):

 

Schnader Harrison Segal & Lewis LLP

140 Broadway, Suite 3100

New York, New York 10005

Attn: Richard G. Satin, Esq.

Email: rsatin@schnader.com

 

or to such other person or address as Purchaser shall furnish to Seller in
writing. All notices and other communications shall be deemed to have been duly
given, received and effective on (i) the date of receipt if delivered
personally, (ii) 3 business days after the date of posting if transmitted by
certified mail, (iii) the business day after the date of transmission if by
overnight delivery, or (iv) if transmitted by email transmission, 2 business
days following transmission if it is simultaneously sent by one other method of
delivery.

 

6.5       Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective affiliates, administrators, legal representatives, successors
and permitted assigns, but neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or assignable by any of the
parties hereto without the prior written consent (which consent will not be
unreasonably withheld or delayed) of the other party

 



 

 

 

6.6       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction). Any legal suit, action or
proceeding arising out of or based upon this Agreement, the other transaction
documents or the transactions contemplated hereby or thereby shall be instituted
in the United States District Courts located in the Middle District of Florida,
or the stat courts of the State of Florida located in Brevard County, commercial
division, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding, service of process, summons,
notice or other document by mail to such party’s address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

6.7       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument. This Agreement shall be binding
upon the execution and delivery by facsimile or electronic transmission by all
parties to this Agreement as if the same were manually executed and delivered by
such parties.

 

6.8       Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not constitute a part or affect in any way the
meaning or interpretation of this Agreement.

 

6.9       Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersedes all prior agreements, promises, letters of intent,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any party hereto or by any related person of any party
hereto. All exhibits attached hereto, any exhibits thereto and all certificates,
documents and other instruments delivered or to be delivered pursuant to the
terms hereof are hereby expressly made a part of this Agreement as fully as
though set forth herein, and all references herein to the terms “this
Agreement”, “hereunder”, “herein”, “hereby” or “hereto” shall be deemed to refer
to this Agreement and to all such writings.

 

6.10    Third Parties. Except as specifically set forth or referred to herein,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon or give to any person, firm, partnership or corporation other
than the parties hereto and their successors or permitted assigns, any rights or
remedies under or by reason of this Agreement.

 



 

 

 

6.11    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall
not affect the enforceability of the remaining portions of this Agreement or any
part hereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement shall be declared
invalid by a court of competent jurisdiction, this Agreement shall be construed
as if such invalid word or words, phrase or phrases, sentence or sentences,
clause or clauses, section or sections, or subsection or subsections had not
been inserted.

 

6.12    No Presumption. This Agreement is the product of negotiation between the
parties, each of whom had an opportunity to participate and did participate in
drafting this Agreement, was represented by counsel in connection therewith, or
declined to seek counsel, and possessed such experience and sophistication as is
required to protect his or its own interests. Accordingly, ambiguities in this
Agreement, if any, shall not be construed strictly or in favor of or against any
party hereto but shall be given a fair and reasonable construction.

 

6.13    Remedies. Any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



SELLER:     HMA Blue Chip Investments, LLC     By: /s/ Daniel R. Tasset   Name:
Daniel R. Tasset Title: Chairman     PURCHASER:     CCSC Holdings, Inc.     By:
/s/ Chris Romandetti   Name: Chris Romandetti Title: Manager



  

[Signature page to Membership Interest Purchase Agreement]

 



 

 